Shaw, C. J.
The only question in the present case is, whether, upon the facts shown, the attachment on mesne process, made by the plaintiff, before his debtor became bankrupt, was dissolved by his subsequent bankruptcy, under the law of the United States, before the cause came to trial.
It is very doubtful whether the doctrine held by Mr. Justice Story, in the cases cited in the argument, would have availed the defendant, if applied to the present case. His ground was, not that the decree declaring one a bankrupt, nor the bankrupt law itself operating upon such decree, nor the assignment made in pursuance of it, for the general benefit of creditors, effected a dissolution of the attachment; but that the debtor might proceed and obtain his discharge, and plead that discharge in bar of the action generally; and so, *464without obtaining judgment and execution, the plaintiff’s attachment on mesne process must fall of course. But in the present case, though a formal discharge was obtained, the validity of it has been put in issue and tried, and it has been found to be void, and so cannot avail to bar the plaintiff’s action. We believe it has been nowhere decided, that where an attaching creditor could perfect his lien by a judgment and execution, notwithstanding the' bankruptcy, such an attachment was not a lien coming within the excepting clause, of the bankrupt law.
But the case of the plaintiff is well sustained on the broader ground taken by this court, that when the discharge is valid, and cannot be avoided on the ground of fraud or otherwise, still an attachment of property, on mesne process, before the bankruptcy, is a lien recognized by the laws of this Commonwealth, excepted, by its terms, out of the operation of the bankrupt law, and saved to the attaching creditor; and that, when necessary, he may have a special judgment and execution, to enable him to avail himself of it, leaving the discharge to have its full force and effect, in barring a general judgment, and all other legal remedies. Davenport v. Tilton, 10 Met. 320. [See also Peck v. Jenness, 7 Howard, 612.]

Judgment for the plaintiff.